DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
3.	Applicant’s arguments, see Pre-Appeal Brief, filed 27 May 2022, with respect to the rejections of claims 1-7 and 15-21 under 35 U.S.C. §§ 101 & 112(a), and the rejections of claims 1-21 under 35 U.S.C. §§ 102 & 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of newly applied prior art.

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US-8,063,914) in view of Kopietz (RU-2726284-C1).
	Regarding claim 1:  Miller discloses a processor comprising: one or more circuits (fig 7; and column 7, lines 23-38 of Miller) to cause jitter to be applied to one or more samples during rendering of an image to correct aliasing (fig 2; figs 3A-3B; column 5, line 39 to column 6, line 12; and column 6, lines 47-63 of Miller – anti-aliasing performed during rendering by applying jitter values to samples).
	Miller does not disclose correcting aliasing of one or more motion vectors.
	Kopietz discloses correcting aliasing of one or more motion vectors ([0059]-[0060] of Kopietz – anti-aliasing applied to reduce the magnitude of the outward-directed motion vectors as they approach the edge of the image).
	Miller and Kopietz are analogous art because they are from the same field of endeavor, namely image rendering with reduced imaging artifacts.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to correct aliasing of one or more motion vectors, as taught by Kopietz.  Thus, by combination with Miller, which corrects aliasing by applying jitter to one or more samples during rendering of an image, the correction of the aliasing applied to the motion vectors in Kopietz would be performed by applying jitter, as done in Miller.  The suggestion for doing so would have been that jittering is an effective and computationally simple way to reduce aliasing artifacts in image rendering, and can be applied at various stages of the rendering process.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller according to the relied-upon teachings of Kopietz to obtain the invention as set forth in claim 1.
	Regarding claim 2:  Miller in view of Kopietz discloses the processor of claim 1 (as rejected above), wherein the motion vectors are motion vectors of one or more intermediate image rendering passes (fig 3(1001-1003), and [0057]-[0059] of Kopietz – motion vectors generated at each rendering pass).  Miller and Kopietz are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 4:  Miller in view of Kopietz discloses the processor of claim 1 (as rejected above), further comprising: one or more memories to store jitter values to be applied to the motion vectors (fig 5(520); column 4, lines 17-27; column 5, line 61 to column 6, line 5; and column 7, lines 44-54 of Miller – GPU memory stores values used in rendering, which includes jitter values).
	Regarding claim 5:  Miller in view of Kopietz discloses the processor of claim 4 (as rejected above), wherein the one or more circuits is further to retrieve the jitter values from a buffer, and to apply the jitter values to the one or more motion vectors during rendering (column 5, line 61 to column 6, line 5; and column 7, lines 44-59 of Miller – jitter values in memory applied to samples).
	Regarding claim 6:  Miller in view of Kopietz discloses the processor of claim 1 (as rejected above), wherein the one or more processors is further to determine at least one image value of a current mage frame at least in part from an interpolation of image values of one or more previous image frames, the interpolation being performed according to the one or more motion vectors ([0088] of Kopietz) having the jitter values applied thereto (fig 2; figs 3A-3B; column 5, line 39 to column 6, line 12; and column 6, lines 47-63 of Miller – anti-aliasing performed during rendering by applying jitter values to samples).  Miller and Kopietz are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 8:  Miller discloses a non-transitory machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors (fig 7(920,940); and column 4, lines 25-34 of Miller) to at least: cause jitter to be applied to one or more samples during rendering of an image to correct aliasing (fig 2; figs 3A-3B; column 5, line 39 to column 6, line 12; and column 6, lines 47-63 of Miller – anti-aliasing performed during rendering by applying jitter values to samples).
	Miller does not disclose correcting aliasing of one or more motion vectors.
	Kopietz discloses correcting aliasing of one or more motion vectors ([0059]-[0060] of Kopietz – anti-aliasing applied to reduce the magnitude of the outward-directed motion vectors as they approach the edge of the image).
	Miller and Kopietz are analogous art because they are from the same field of endeavor, namely image rendering with reduced imaging artifacts.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to correct aliasing of one or more motion vectors, as taught by Kopietz.  Thus, by combination with Miller, which corrects aliasing by applying jitter to one or more samples during rendering of an image, the correction of the aliasing applied to the motion vectors in Kopietz would be performed by applying jitter, as done in Miller.  The suggestion for doing so would have been that jittering is an effective and computationally simple way to reduce aliasing artifacts in image rendering, and can be applied at various stages of the rendering process.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller according to the relied-upon teachings of Kopietz to obtain the invention as set forth in claim 8.
	Regarding claim 9:  Miller in view of Kopietz discloses the non-transitory machine-readable medium of claim 8 (as rejected above), wherein the motion vectors are motion vectors of one or more intermediate rendering passes (fig 3(1001-1003), and [0057]-[0059] of Kopietz – motion vectors generated at each rendering pass).  Miller and Kopietz are combined for the reasons set forth above with respect to claim 8.
	Regarding claim 11:  Miller in view of Kopietz discloses the non-transitory machine-readable medium of claim 8 (as rejected above), wherein the instructions, if performed by one or more processors, further cause the one or more processors to: store jitter values to be applied to the motion vectors (fig 5(520); column 4, lines 17-27; column 5, line 61 to column 6, line 5; and column 7, lines 44-54 of Miller – GPU memory stores values used in rendering, which includes jitter values).
	Regarding claim 12:  Miller in view of Kopietz discloses the non-transitory machine-readable medium of claim 11 (as rejected above), wherein the instructions, if performed by one or more processors, further cause the one or more processors to: retrieve the jitter values from a buffer, and apply the jitter values to the one or more motion vectors during rendering (column 5, line 61 to column 6, line 5; and column 7, lines 44-59 of Miller – jitter values in memory applied to samples).
	Regarding claim 13:  Miller in view of Kopietz discloses the non-transitory machine-readable medium of claim 8 (as rejected above), wherein the instructions, if performed by one or more processors, further cause the one or more processors to: determine at least one image value of a current mage frame at least in part from an interpolation of image values of one or more previous image frames, the interpolation being performed according to the one or more motion vectors ([0088] of Kopietz) having the jitter values applied thereto (fig 2; figs 3A-3B; column 5, line 39 to column 6, line 12; and column 6, lines 47-63 of Miller – anti-aliasing performed during rendering by applying jitter values to samples).  Miller and Kopietz are combined for the reasons set forth above with respect to claim 8.
	Regarding claim 15:  Miller discloses a display system (fig 7; and column 3, lines 25-28 of Miller) comprising: one or more processors (fig 7(956,910); and column 3, lines 48-55 of Miller) to generate an image for display on a display device (column 3, lines 41-48 of Miller), at least in part by causing jitter to be applied to one or more samples during rendering of an image to correct aliasing (fig 2; figs 3A-3B; column 5, line 39 to column 6, line 12; and column 6, lines 47-63 of Miller – anti-aliasing performed during rendering by applying jitter values to samples).
	Miller does not disclose correcting aliasing of one or more motion vectors.
	Kopietz discloses correcting aliasing of one or more motion vectors ([0059]-[0060] of Kopietz – anti-aliasing applied to reduce the magnitude of the outward-directed motion vectors as they approach the edge of the image).
	Miller and Kopietz are analogous art because they are from the same field of endeavor, namely image rendering with reduced imaging artifacts.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to correct aliasing of one or more motion vectors, as taught by Kopietz.  Thus, by combination with Miller, which corrects aliasing by applying jitter to one or more samples during rendering of an image, the correction of the aliasing applied to the motion vectors in Kopietz would be performed by applying jitter, as done in Miller.  The suggestion for doing so would have been that jittering is an effective and computationally simple way to reduce aliasing artifacts in image rendering, and can be applied at various stages of the rendering process.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller according to the relied-upon teachings of Kopietz to obtain the invention as set forth in claim 15.
	Regarding claim 16:  Miller in view of Kopietz discloses the system of claim 15 (as rejected above), wherein the motion vectors are motion vectors of one or more intermediate image rendering passes (fig 3(1001-1003), and [0057]-[0059] of Kopietz – motion vectors generated at each rendering pass).  Miller and Kopietz are combined for the reasons set forth above with respect to claim 15.
	Regarding claim 18:  Miller in view of Kopietz discloses the system of claim 15 (as rejected above), further comprising: one or more memories to store jitter values to be applied to the motion vectors (fig 5(520); column 4, lines 17-27; column 5, line 61 to column 6, line 5; and column 7, lines 44-54 of Miller – GPU memory stores values used in rendering, which includes jitter values).
	Regarding claim 19:  Miller in view of Kopietz discloses the system of claim 18 (as rejected above), wherein the one or more processors is further to retrieve the jitter values from a buffer, and to apply the jitter values to the one or more motion vectors during rendering (column 5, line 61 to column 6, line 5; and column 7, lines 44-59 of Miller – jitter values in memory applied to samples).
	Regarding claim 20:  Miller in view of Kopietz discloses the system of claim 15 (as rejected above), wherein the one or more processors is further to determine at least one image value of a current mage frame at least in part from an interpolation of image values of one or more previous image frames, the interpolation being performed according to the one or more motion vectors ([0088] of Kopietz) having the jitter values applied thereto (fig 2; figs 3A-3B; column 5, line 39 to column 6, line 12; and column 6, lines 47-63 of Miller – anti-aliasing performed during rendering by applying jitter values to samples).  Miller and Kopietz are combined for the reasons set forth above with respect to claim 15.

6.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US-8,063,914) in view of Kopietz (RU-2726284-C1), and in further view of Xiao (US-2020/0043122).
	Regarding claim 3:  Miller in view of Kopietz discloses the processor of claim 2 (as rejected above).  Miller in view of Kopietz does not disclose wherein the intermediate image rendering passes comprise one or more of a shadow pass, an occlusion pass, a reflection pass, or a specular pass.
	Xiao discloses wherein the intermediate image rendering passes comprise one or more of a shadow pass (list recited in the alternative, and at least one item of list taught), an occlusion pass ([0157]-[0158], [0160], [0163], and [0168] of Xiao – occlusion detection and filling/corrected on each rendering pass along with reprojection), a reflection pass (list recited in the alternative, and at least one item of list taught), or a specular pass (list recited in the alternative, and at least one item of list taught).
	Miller and Xiao are analogous art because they are from the same field of endeavor, namely image rendering with reduced imaging artifacts.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the intermediate image rendering passes comprise one or more of a shadow pass, an occlusion pass, a reflection pass, or a specular pass, as taught by Xiao.  The motivation for doing so would have been to properly and effectively render images according to the characteristics of the 3D imaging space.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller further according to the relied-upon teachings of Xiao to obtain the invention as specified in claim 3.
	Regarding claim 10:  Miller in view of Kopietz discloses the non-transitory machine-readable medium of claim 9 (as rejected above).  Miller in view of Kopietz does not disclose wherein the intermediate image rendering passes comprise one or more of a shadow pass, an occlusion pass, a reflection pass, or a specular pass.
	Xiao discloses wherein the intermediate image rendering passes comprise one or more of a shadow pass (list recited in the alternative, and at least one item of list taught), an occlusion pass ([0157]-[0158], [0160], [0163], and [0168] of Xiao – occlusion detection and filling/corrected on each rendering pass along with reprojection), a reflection pass (list recited in the alternative, and at least one item of list taught), or a specular pass (list recited in the alternative, and at least one item of list taught).
	Miller and Xiao are analogous art because they are from the same field of endeavor, namely image rendering with reduced imaging artifacts.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the intermediate image rendering passes comprise one or more of a shadow pass, an occlusion pass, a reflection pass, or a specular pass, as taught by Xiao.  The motivation for doing so would have been to properly and effectively render images according to the characteristics of the 3D imaging space.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller further according to the relied-upon teachings of Xiao to obtain the invention as specified in claim 10.
	Regarding claim 17:  Miller in view of Kopietz discloses the system of claim 16 (as rejected above).  Miller in view of Kopietz does not disclose wherein the intermediate image rendering passes comprise one or more of a shadow pass, an occlusion pass, a reflection pass, or a specular pass.
	Xiao discloses wherein the intermediate image rendering passes comprise one or more of a shadow pass (list recited in the alternative, and at least one item of list taught), an occlusion pass ([0157]-[0158], [0160], [0163], and [0168] of Xiao – occlusion detection and filling/corrected on each rendering pass along with reprojection), a reflection pass (list recited in the alternative, and at least one item of list taught), or a specular pass (list recited in the alternative, and at least one item of list taught).
	Miller and Xiao are analogous art because they are from the same field of endeavor, namely image rendering with reduced imaging artifacts.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the intermediate image rendering passes comprise one or more of a shadow pass, an occlusion pass, a reflection pass, or a specular pass, as taught by Xiao.  The motivation for doing so would have been to properly and effectively render images according to the characteristics of the 3D imaging space.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller further according to the relied-upon teachings of Xiao to obtain the invention as specified in claim 17.

7.	Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US-8,063,914) in view of Kopietz (RU-2726284-C1), and in further view of Hayashi (US-2015/0364157).
	Regarding claim 7:  Miller in view of Kopietz discloses the processor of claim 6 (as rejected above).  Miller in view of Kopietz does not disclose wherein the interpolation is a Catmull-Rom interpolation.
	Hayashi discloses wherein the interpolation is a Catmull-Rom interpolation ([0090]-[0091] of Hayashi).
	Miller and Hayashi are analogous art because they are from similar problem solving areas, namely efficient digital image rendering.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the interpolation specifically be a Catmull-Rom interpolation, as taught by Hayashi.  The suggestion for doing so would have been that Catmull-Rom interpolation is an efficient and effective interpolation to use in 3D video generation.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Miller further according to the relied-upon teachings of Hayashi to obtain the invention as specified in claim 7.
	Regarding claim 14:  Miller in view of Kopietz discloses the non-transitory computer-readable medium of claim 13 (as rejected above).  Miller in view of Kopietz does not disclose wherein the interpolation is a Catmull-Rom interpolation.
	Hayashi discloses wherein the interpolation is a Catmull-Rom interpolation ([0090]-[0091] of Hayashi).
	Miller and Hayashi are analogous art because they are from similar problem solving areas, namely efficient digital image rendering.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the interpolation specifically be a Catmull-Rom interpolation, as taught by Hayashi.  The suggestion for doing so would have been that Catmull-Rom interpolation is an efficient and effective interpolation to use in 3D video generation.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Miller further according to the relied-upon teachings of Hayashi to obtain the invention as specified in claim 14.
	Regarding claim 21:  Miller in view of Kopietz discloses the system of claim 20 (as rejected above).  Miller in view of Kopietz does not disclose wherein the interpolation is a Catmull-Rom interpolation.
	Hayashi discloses wherein the interpolation is a Catmull-Rom interpolation ([0090]-[0091] of Hayashi).
	Miller and Hayashi are analogous art because they are from similar problem solving areas, namely efficient digital image rendering.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the interpolation specifically be a Catmull-Rom interpolation, as taught by Hayashi.  The suggestion for doing so would have been that Catmull-Rom interpolation is an efficient and effective interpolation to use in 3D video generation.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Miller further according to the relied-upon teachings of Hayashi to obtain the invention as specified in claim 21.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616